                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION


UNITED STATES OF AMERICA


     V                                     CR 115-002


GREGORY D. IVY




                              ORDER




     On May 27, 2015, Defendant Gregory D. Ivy pled guilty to a

charge of felon in possession of firearms, a violation of 18 U.S.C.

§ 922(g)(1).     He was sentenced to a term of imprisonment of 72

months.    Defendant did not appeal his conviction or sentence.

     On July 15, 2019, Defendant submitted a letter that has been

docketed as a motion for relief from judgment.    Therein, Defendant

seeks vacation of his § 922(g) conviction pursuant to the recent

decision of Rehaif v. United States,       U.S.    , 139 S. Ct. 2191

(Jun. 21, 2019).    In Rehaif, the United States Supreme Court held

that the   Government must prove   both   that a defendant knew   he

possessed a firearm and that he knew he belonged to the relevant

category of persons barred from possessing a firearm, which in

Rehaif was an illegal alien, see 18 U.S.C. § 922(g)(5).

     Here, Defendant is attempting to attack the legality of his

sentence, which he can only do by filing a motion to vacate, set

aside or correct his sentence under 28 U.S.C. § 2255.   Defendant's

motion to appoint counsel does not reference § 2255 in any way.
Nevertheless, this Court intends to recharacterize his motion as

a § 2255 motion.     See Castro v. United States, 540 U.S. 375 (2003)

(explaining that a district court must notify a litigant of its

intent to recharacterize        a pro se motion as a § 2255           habeas

petition).     This recharacterization means that any subsequent §

2255 motion will be subject to the statutory restriction on "second

and successive" § 2255 motions.        See 28 U.S.C. § 2255(b) & 2255(h)

(prohibiting claims in second or successive § 2255 motions except

under certain specified circumstances).            Accordingly, Defendant

must notify this Court in writing within thirty (30) days hereof

if he contests the recharacterization of his motion, whether he

wishes to withdraw the motion, or whether he wishes to amend the

motion to assert any other § 2255 claims aside from his Rehaif

claim.1    If Defendant fails to respond to this Order within 30

days, his motion for relief will be recharacterized as a § 2255

motion, the Clerk will docket it as a new civil action,^ and his




^   The CLERK is DIRECTED to attach a copy of the standard form for § 2255
motions to Defendant's service copy of this Order in case he decides to amend
his filing to include additional § 2255 claims. If Defendant chooses to amend
his motion, he must set forth all his § 2255 claims on the attached form,
including his Rehaif claim.    In other words, if Defendant files an amended
motion on the form provided, the Court will not consider the original motion;
rather, the amended motion will supersede the original motion in its entirety.
See Pintando v. Miami-Dade Hous. Agency, 501 F.3d 1241, 1243 (11th Cir. 2007);
Lowery v. Ala. Power Co., 483 F.3d 1184, 1219 (11th Cir. 2007). Any new claims
filed by Defendant are subject to the one-year statute of limitations of the
Antiterrorism and Effective Death Penalty Act ("AEDPA"), see 28 U.S.C. §
2255(f), and all other applicable standards governing § 2255 actions.

2   The Clerk shall docket the new civil action as a motion under 28 U.S.C. §
2255 with a nunc pro tune filing date of July 15, 2019.
claim will be addressed under the standards applicable to § 2255

motions.


        Further,   to   the   extent    that Defendant     is   requesting      the

appointment    of    counsel,    a     habeas    petitioner   has    no    absolute

constitutional right to the appointment of counsel.                 Henderson v.

Campbell, 353 F.3d 880, 892 (11th Cir. 2003) (held in the context

of a habeas proceeding under 28 U.S.C. § 2254).                 Rather, a court

may appoint counsel only if the interests of justice so require.

28 U.S.C. § 2255(g) (incorporating by reference the standards of

18 U.S.C. § 3006A(a)(2)(B) for the appointment of counsel); see

McCall V. Cook, 495 F. App'x 29, 31 (11th Cir. 2012) (stating that

civil litigants, even prisoners, have no constitutional right to

counsel;    rather,     appointment of        counsel in   civil    cases    is '^a

privilege that is justified only by exceptional circumstances"

(quoted source omitted)).         Here, Defendant has not shown that the

interests    of    justice    demand    the     appointment   of    an    attorney.

Accordingly, he is not entitled to the appointment of counsel.

     ORDER ENTERED at Augusta, Georgia, this                        day of July,

2019.




                                              J. Rfeja^L HALL, CHIEF JUDGE
                                              UNITEj/ STATES DISTRICT COURT
                                                  liERN DISTRICT OF GEORGIA
